OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the practice of law in the State of New York by the First Judicial Department on August 28, 1989.
*26On February 6, 1997, he pleaded guilty to certain felony charges, as follows: one count of grand larceny in the first degree in violation of Penal Law § 155.42, one count of grand larceny in the second degree in violation of Penal Law § 155.40 (1), and one count of grand larceny in the third degree in violation of Penal Law § 155.35. The respondent was sentenced to, respectively, concurrent terms of 28 months to seven years, one to three years, and one to three years, on April 18, 1997.
By petition dated July 21, 1997, the Departmental Disciplinary Committee is seeking an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b). As the petitioner has been convicted of crimes which are felonies within the meaning of Judiciary Law § 90 (4) (e), he automatically ceased to be an attorney by operation of law upon entry of his guilty plea (Matter of Scott, 222 AD2d 67, 68; Matter of Marchisello, 218 AD2d 214).
Accordingly, the Committee’s petition is granted, and respondent’s name should be stricken from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b).
Rosenberger, J. P., Wallach, Mazzarelli, Andrias and Colabella, JJ., Concur.
Petition granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective September 18, 1997.